DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Applicant cited Favretto et al. (EP3141798B1)Favretto is regarded as being the prior art closest to the subject-matter of claim 1, since it belongs to the same technical field of recessed luminaires with a reflector and simplified attachment means to the ceiling, and it has a constructional geometry very similar to the invention.
Favretto discloses (see Fig. 1):
A luminaire (10) for mounting in an annular housing (12) having a cylindrical sidewall with an inner diameter, said sidewall terminating in an upper rim (12b, see Fig. 3), the luminaire comprising
a reflector (18) having a light exit aperture mounted in an annular body (14b) and
a wedge-shaped clip (16) movably attached to the annular body by a spring (note that the arms 142 attaching the clips 16 to the annular body operate as springs, see paragraph [0037]) such that:


Favretto does not appear to disclose that the clip further comprises an outwardly inclined member in the direction of the light exit aperture and the reflector further comprises an outwardly inclining groove in the direction of the light exit aperture engaging with the outwardly inclined member as recited in claims 1 and claim 14. Claims 2-13 and 15 are allowed for the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875